              Case 18-50489-CSS     Doc 518     Filed 09/16/21   Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF DELAWARE


CHRISTOPHER S. SONTCHI                                             824 N. MARKET STREET
JUDGE                                                            WILMINGTON, DELAWARE
                                                                           (302) 252-2888




                                      September 16, 2021

VIA CM/ECF
Brian E. Farnan                                        Adam G. Landis
Michael J. Farnan                                      Matthew B. McGuire
FARNAN LLP                                             LANDIS RATH & COBB LLP
919 North Market Street                                919 Market Street
12th Floor                                             Suite 1800
Wilmington, DE 19801                                   Wilmington, DE 19801
      -and-                                                   -and-
J. Christopher Shore                                   Jeffrey A. Rosenthal
Matthew L. Nichols                                     Ari D. MacKinnon
WHITE & CASE LLP                                       Mark E. McDonald
1221 Avenue of the Americas                            CLEARY GOTTLIEB STEEN
New York, New York 10020                               & HAMILTON LLP
                                                       One Liberty Plaza
                                                       New York, New York 10006
                                                              -and-
                                                       John J. Kuster
                                                       SIDLEY AUSTIN LLP
                                                       787 Seventh Avenue
                                                       New York, NY 10019

      RE:     Maxus Energy Corporation, et al., 16-11501
              Maxus Liquidating Trust v. YPF, S.A., et al., 18-50489
Dear Counsel,
      Before me is the YPF Defendants’ Motion to Stay And Extend The Deadline For
YPF Defendants’ Compliance With The August 19, 2021 Discovery Order (D.I. 492) (the
“Stay Motion”). On August 19, 2021, I entered the Order Regarding the Court’s August
                      Case 18-50489-CSS          Doc 518       Filed 09/16/21       Page 2 of 7
                                                                                                  2


16, 2021 Opinion (D.I. 490) (the “Discovery Order”). Subject to a provision not relevant
here, the Discovery Order provided that “[t]he YPF Defendants shall produce to the
Trust, within seven business days of entry of this Order, all unredacted documents dated
from May 28, 2012 through the Petition Date (June 17, 2016) contained within Categories
10, 11 and 17 of the YPF Defendants’ Categorical Privilege Log to the extent previously
withheld or produced in redacted form based on Categories 10, 11 and 17.” 1 The 7th
business day from entry of the Discovery Order was August 30, 2021. The YPF
Defendants did not produce the documents on August 30th. Rather, on that day, they
filed the Stay Motion. On September 1, 2021, I convened a status conference in which I
set a briefing schedule and set a hearing for September 13th, which was ultimately held
on September 14th. This is my decision on the Stay Motion.
        Under the Supreme Court’s decision in Mohawk Industries, Inc. v. Carpenter, “the
collateral order doctrine does not extend to disclosure orders adverse to the attorney-
client privilege.”2 In Mohawk, the Supreme Court made a policy decision, rooted in the
applicable statues and rules, that delaying review until the entry of final judgment of
disclosure orders adverse to the attorney-client privilege would not sufficiently imperil a
substantial public interest or some particular value of a high order so as to provide for
application of the collateral order doctrine, which would allow an immediate appeal from
an interlocutory decision of a court.3 The Supreme Court has made it clear “that the class
of collaterally appealable orders must remain ‘narrow and selective in its membership.’”4
       The Third Circuit has consistently applied the principles underlying Mohawk and
has plotted the proper path to appellate review of an order compelling production of
attorney-client privileged documents.
           When a district court orders a witness—whether a party to an underlying
           litigation, a subject or target of a grand jury investigation, or a complete
           stranger to the proceedings—to testify or produce documents, its order
           generally is not considered an immediately appealable “final decision[ ]”
           under § 1291. It is well settled that a witness who “seeks to present an
           objection to a discovery order immediately to a court of appeals must
           refuse compliance, be held in contempt, and then appeal the contempt
           order.” A district court's contempt order is itself immediately appealable
           because it is a final judgment imposing penalties on the willfully
           disobedient witness in what is effectively a separate proceeding.5



1   Discovery Order ¶1.
2   Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100, 114 (2009).
3   Id. at 106-113.
4   Id. at 113 (quoting Will v. Hallock, 546 U.S. 345, 350 (2006)).
5   In re Grand Jury, 705 F.3d 133, 142-43 (3d Cir. 2012) (internal citations omitted).
                  Case 18-50489-CSS         Doc 518       Filed 09/16/21      Page 3 of 7
                                                                                                           3


      The YPF Defendants’ attempt to distinguish Mohawk is unavailing. The appeal
does not involve “new legal questions” and/or “special consequence[s]” regarding an
adverse privilege ruling as to which courts “should not hesitate to certify an interlocutory
appeal.”6 I made a factual finding, based on a robust record, that the Project Jazz
documents were not confidential and, thus, the attorney client privilege never attached.
I did not create novel legal authority nor ignore Third Circuit precedent. The YPF
Defendants’ argument to the contrary is based on a deliberate misreading of my decision.
       It is black letter law that the attorney-client privilege protects communications
between a client and an attorney where the communications are intended to be and
remain confidential. The record established that there was nothing confidential about
Project Jazz as between YPF and Maxus. Moreover, I did not rule that the attorney client
communications about Project Jazz were not confidential simply because persons outside
YPF knew of the existence of Project Jazz. Rather, the uncontroverted evidence
established that all aspects of Project Jazz were shared between YPF and Maxus to such an
extent that no element of Project Jazz could be considered confidential, even attorney client
communications. As such, the waiver cases that I purportedly ignored are irrelevant.
Since the communications were not confidential, the privilege never attached.
        As to “special consequences,” Mohawk holds that “postjudgment appeals generally
suffice to protect the rights of litigants and assure the vitality of the attorney-client
privilege. Appellate courts can remedy the improper disclosure of privileged material in
the same way they remedy a host of other erroneous evidentiary rulings: by vacating an
adverse judgment and remanding for a new trial in which the protected material and its
fruits are excluded from evidence.”7 The very situation (and its repercussions) caused by
not allowing the collateral appeal of the Discovery Oder, under which the YPF
Defendants claim they will be “irreparably harmed” and “irremediably disadvantaged”
in this “bet-the company proceeding,” were specifically considered and rejected by the
Supreme Court in Mohawk.8




6   Mohawk, supra, at 111.
7   Id. at 109.
8
  As to the YPF Defendants’ mantra that this is a “bet-the company proceeding,” I would remind them that
they are in bankruptcy court. I have presided over countless bet-the-company issues for both debtors and
creditors. I take them all seriously, regardless of whether the amount at issue is in the thousands or the
billions. Moreover, while it might be a bet-the-company case for the YPF Defendants, it is also a hugely
significant case for the creditors of Maxus (many of which are government entities funded by taxpayers)
that are looking to this suit as the only means of providing at least a partial recovery on their significant
claims.
                   Case 18-50489-CSS              Doc 518     Filed 09/16/21        Page 4 of 7
                                                                                                                   4


      Thus, the YPF Defendants must await entry of a final order, which the Discovery
Order is not, to appeal my ruling requiring the production of purportedly privileged
documents.9
        “In considering whether to grant a stay pending appeal, courts consider the
following four factors: (1) whether the appellant has made a strong showing of the
likelihood of success on the merits; (2) will the appellant suffer irreparable injury absent
a stay; (3) would a stay substantially harm other parties with an interest in the litigation;
and (4) whether a stay is in the public interest.”10 The Third Circuit has identified the
first two factors as the most critical in determining whether to grant a stay pending
appeal.11 In weighing those critical factors, it has adopted a sliding scale, i.e., “if the
chance of success on the merits [is only] better than negligible and the possibility of
irreparable injury is low, a stay movant’s request fails. Likewise, even if a movant
demonstrates irreparable harm that decidedly outweighs any potential harm to the [stay
opponent] if a stay is granted [it] is still required to show, at a minimum, serious questions
going to the merits.”12
            To sum up, all four stay factors are interconnected, and thus the analysis
            should proceed as follows. Did the applicant make a sufficient showing that
            (a) it can win on the merits (significantly better than negligible but not
            greater than 50%) and (b) will suffer irreparable harm absent a stay? If it has,
            we “balance the relative harms considering all four factors using a ‘sliding
            scale’ approach. However, if the movant does not make the requisite showings
            on either of these [first] two factors, the inquiry into the balance of harms [and
            the public interest] is unnecessary, and the stay should be denied without
            further analysis.”13
       At the very least, the YPF Defendants must make a “significantly better than
negligible” showing of a likelihood of succeeding on the merits in the appeal. This they
cannot do. Under Mohawk, the YPF Defendants may not take an interlocutory appeal

9 Mohawk    involved an appeal from a district court to the court of appeals. Nonetheless, the rule in Mohawk
applies to an appeal from a bankruptcy court to the district court. See, e.g., Bullard v. Blue Hills Bank, 575
U.S. 496 (2015) (applying principles underlying Mohawk in determining that order denying confirmation of
plan is not a final order); and In re Maxus Energy Corporation, 611 B.R. 532, 538 (D. Del. 2019) (“This Court
has jurisdiction to hear appeals ‘with leave of the court, from interlocutory orders and decrees, of
bankruptcy judges entered in cases and proceedings referred to the bankruptcy judges under section 157
of this title.’ 28 U.S.C. § 158(a)(3) . . . Section 158(a) does not identify the standard district courts should use
in deciding whether to grant such an interlocutory appeal . . . ‘Typically, however, district courts follow the
standards set forth under 28 U.S.C. § 1292(b), which govern interlocutory appeals from a district court to a court of
appeals.’”) (quoting In re AE Liquidation, Inc., 451 B.R. 343, 346 (D. Del. 2011)) (emphasis added).
10   In re Revel, Inc., 802 F.3d 558, 565 (3d Cir. 2015).
11   Id. at 568.
12   Id. at 570 (internal citations and quotation marks omitted) (emphasis added).
13   Id. at 571 (emphasis added).
                   Case 18-50489-CSS       Doc 518       Filed 09/16/21      Page 5 of 7
                                                                                                         5


from a disclosure order adverse to the attorney-client privilege, i.e., the Discovery Order,
which compels the production of documents the YPF Defendants assert are protected by
attorney-client privilege. Thus, as a matter of law, the YPF Defendants have a zero
possibility of succeeding on the merits of their appeal and the Stay Motion must be
denied. No further analysis is necessary.
       On a related note, in the Stay Motion, the YPF Defendants asserted that
“[p]ursuant to Local Rule 9006-2, the time for compliance with the Discovery Order is
automatically extended.”14 At the status conference and the September 14th hearing,
counsel for the YPF Defendants asserted that, pursuant to Local Rule 9006-2, his clients
were not required to comply with the Discovery Order pending my resolution of the Stay
Motion. At no time have I entered an order staying the YPF Defendants’ obligations
under the Discovery Order.
        The YPF Defendants’ argument is without justification based on both the purpose
of the rule and its plain meaning. Thus, since August 30, 2021, the YPF Defendants have
been in violation of the Discovery Order.
           Local Rule 9006-2 reads as follows:
           Bridge Orders Not Required in Certain Circumstances. Unless otherwise
           provided in the Code or in the Fed. R. Bankr. P., if a motion to extend the
           time to take any action is filed before the expiration of the period prescribed
           by the Code, the Fed. R. Bankr. P., these Local Rules or Court order, the time
           shall automatically be extended until the Court acts on the motion, without
           the necessity for the entry of a bridge order.15
       Local Rule 9006-2 was adopted to address an uncertainty in the law and to
abrogate a wasteful and time-consuming practice that had been adopted to address the
uncertainty. The uncertainty involved the expiration of a period under the Code, such as
exclusivity or the time to assume or to reject leases. The question was: if a motion to
extend a period such as exclusivity was filed prior to the period’s expiration but the court
did not enter the order until after the expiration date then did the period irrevocably




14   Stay Motion at p. 11 n. 6.
15Fed. R. Bankr. P. 9006(b), from which Local Rule 9006-2 is derived, provides that “[e]xcept as provided
in paragraphs (2) and (3) of this subdivision, when an act is required or allowed to be done at or within a
specified period by these rules or by a notice given thereunder or by order of court, the court for cause
shown may at any time in its discretion (1) with or without motion or notice order the period enlarged if
the request therefor is made before the expiration of the period originally prescribed or as extended by a
previous order or (2) on motion made after the expiration of the specified period permit the act to be done
where the failure to act was the result of excusable neglect.”
                  Case 18-50489-CSS            Doc 518        Filed 09/16/21        Page 6 of 7
                                                                                                                   6


expire on the expiration date, notwithstanding the pending motion to extend the period
and its subsequent approval.16
       To address this uncertainty a practice developed in Delaware where the party
facing such an expiration would file both a motion to extend the period and an emergency
motion for a bridge order extending the expiration date until the court ruled on the
underlying motion to extend the period. This led to a voluminous number of emergency
applications, which burdened the court.17
        Local Rule 9006-2 was implemented to eliminate the practice of obtaining bridge
orders. Indeed, the title of the rule specifically references bridge orders. As such, the rule
provides that “if a motion to extend the time to take any action is filed before the expiration
of the period prescribed . . . the time shall automatically be extended until the Court acts on
the motion, without the necessity for the entry of a bridge order.”18 Note that the rule does
not reference “a motion to stay the time to take any action.” The plain meaning of the rule
(consistent with its purpose) makes it clear that it only applies to extend an expiration
date until the court may rule on the motion to extend the period to avoid the necessity
for a bridge order. That is consistent with its universal use since its inception. It cannot
and does not apply to a motion for a stay pending appeal from an order requiring
production of documents by a date certain.
      Indeed, even if it did apply to a motion for stay pending appeal (which it does not)
that would be an illegitimate exercise of the court’s rule making authority.19 The YPF
Defendants are, in effect, arguing that Rule 9006-2 is a local rule that imposes an automatic
temporary restraining order (akin to the automatic stay created by statute) that arises

16See, e.g., In the Matter of Coastal Industries, Inc., 58 B.R. 48 (Bankr. D.N.J. 1986) (request for extension of 60-
day period during which lease of nonresidential real property may be assumed or rejected was untimely
as request was made outside original period).
17At the time this practice evolved, the Delaware Bankruptcy Court was severely understaffed. It was
difficult to get a hearing and even the mildest increase in the huge paper flow was overwhelming to the
judges.
18   Del. Bankr. L.R. 9006-2 (emphasis added).
19See Fed. R. Bankr. P. 9029(1) (“Each district court acting by a majority of its district judges may make and
amend rules governing practice and procedure in all cases and proceedings within the district court's
bankruptcy jurisdiction which are consistent with--but not duplicative of--Acts of Congress and these rules
and which do not prohibit or limit the use of the Official Forms. Rule 83 F.R.Civ.P. governs the procedure
for making local rules. A district court may authorize the bankruptcy judges of the district, subject to any
limitation or condition it may prescribe and the requirements of 83 F.R.Civ.P., to make and amend rules of
practice and procedure which are consistent with--but not duplicative of--Acts of Congress and these rules
and which do not prohibit or limit the use of the Official Forms. Local rules shall conform to any uniform
numbering system prescribed by the Judicial Conference of the United States.). The Delaware District
Court has authorized the Delaware Bankruptcy Court to promulgate local rules and reviews any proposed
rule change before it is implemented. See also Del. Bankr. L.R. 1001-1(b) (“These Local Rules shall be
followed insofar as they are not inconsistent with the Bankruptcy Code and the Federal Rules of
Bankruptcy Procedure.”).
                   Case 18-50489-CSS           Doc 518       Filed 09/16/21        Page 7 of 7
                                                                                                                  7


from filing a stay motion. That automatic TRO would then excuse the movant/appellant
from complying with a court order until the court decides the stay motion. Of course,
the entry of any stay pending appeal requires the movant/appellant to file a motion and
to satisfy the standard injunction factors.20 Moreover, Rules 7065 and 8007 (not 9006) of
the Federal Rules of Bankruptcy Procedure govern motions for stay pending appeal.21
This court lacks the authority to establish any local rule abrogating binding Third Circuit
precedent or the Federal Rules of Bankruptcy Procedure.22
       Thus, Local Rule 9006-2 did not excuse the YPF Defendants from producing the
documents on August 30, 2021, and they were and continue to be in violation of the
Discovery Order. This violation of the Discovery Order has been prejudicial to the
plaintiff and the interests of justice.
       The YPF Defendants shall comply with all their obligations under the Discovery
Order by no later than September 27, 2021, at 4:00 p.m. EST, and no further extension of
this period will be granted. I will hold a hearing on October 5, 2021, at which time I will
consider: (1) whether to impose sanctions on the YPF Defendants for violation of the
Discovery Order; (2) whether to hold the YPF Defendants in contempt if they fail to
comply with all their obligations under the Discovery Order by no later than September
27, 2021, at 4:00 p.m. EST.; and (3) if the YPF Defendants are held in contempt, what
sanction to impose.
                                                              Sincerely,



                                                              Christopher S. Sontchi
                                                              United States Bankruptcy Judge




20   See Revel, supra, at 565.
21 I have been unable to locate a single case where a federal court has applied Bankruptcy Rule 9006 to
trump Bankruptcy Rules 7065. The few cases that consider Rule 9006 and Rule 7065 in tandem do so for
the limited purpose of determining what notice period is appropriate when considering a request for an
injunction. See, e.g., In re Eisen, 2006 WL 6810928 at *5 (9th Cir. BAP Dec. 28, 2006).
22See, e.g., Baylson v. Disciplinary Bd. of Supreme Court of Pennsylvania, 975 F.2d 102, 107 (3d Cir. 1992) (“The
Supreme Court, pursuant to 28 U.S.C. § 2072(a), is vested with the authority to prescribe rules of practice
and procedure for the federal courts. The federal district and circuit courts may, however, pursuant to 28
U.S.C. § 2071(a), prescribe local rules of practice so long as these rules are consistent with the rules of practice
and procedure promulgated by the Supreme Court under section 2072.”) (emphasis added).
